MEMORANDUM **
Martin Picha appeals pro se the district court’s summary judgment in favor of defendants in Picha’s 42 U.S.C. § 1983 action alleging malicious prosecution. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo grants of summary judgment. See Robi v. Reed, 173 F.3d 736, 739 (9th Cir.), cert. denied, 528 U.S. 952, 120 S.Ct. 375, 145 L.Ed.2d 293 (1999). We affirm.
The district court did not err by finding defendant Schectman protected by absolute immunity, see Morley v. Walker, 175 F.3d 756, 759 (9th Cir.1999), defendants Newburn and other District employees protected by qualified immunity, see Newell v. Sauser, 79 F.3d 115, 117 (9th Cir. 1996), and the District not liable under Monell v. Dep’t of Social Sens., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Also, the district court properly granted summary judgment on Picha’s claims of conspiracy and denial of the right to a fair trial.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.